                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

              v.                                 Case No. 18-cv-137-wmc

RANDALL L. RADDATZ, DENNIS
RADDATZ, MARY BETH RADDATZ,
ASHLEY RADDATZ, COUNTRYSIDE
COOPERATIVE, THE COOPERATIVE
FINANCE ASSOCIATION, INC., DEERE
& COMPANY, DAVID J. GREVICH,
FIRST NATIONAL COMMUNITY BANK,
and BRUCE ERICKSON,

                            Defendants.


                             ORDER CONFIRMING SALE


       On reading and filing the report of the United States Marshal for the Western

District of Wisconsin, appointed under the amended judgment entered in the above

action to make sale of the premises described in the amended complaint herein, and it

appearing: that due notice of the application to confirm the report and sale was given

by mail to all parties or their authorized representatives; that the United States Marshal

in making the sale has complied with the amended judgment of foreclosure entered in

this case and with the applicable statutes; that the monies from the sale were

insufficient to pay the whole amount adjudged to the plaintiff, United States of
America, together with interest and costs; that the deficiency in that respect being in the

amount of $238,958.88; and that deficiency judgment is not being sought in this action.

       Now, therefore, on application of Barbara L. Oswald, Assistant United States

Attorney, Office of the United States Attorney for the Western District of Wisconsin,

attorney for the plaintiff,

       IT IS ORDERED:

       1.     That the sale of the mortgaged premises involved in the above action to

James E. Meister, for the sum of $68,000, and the United States Marshal's report of sale,

are hereby in all things approved and confirmed.

       2.     That upon the entry and filing of this Order with the Clerk of the

United States District Court for the Western District of Wisconsin, and upon the

payment of the balance due to the United States Marshal, the United States Marshal

shall deliver the United States Marshal's Deed for the premises involved in this action

to:

       James E. Meister
       1176 County Road H
       New Richmond, WI 54017

       3.     That the United States Marshal's costs are as follows:

              (a)       Fee                      $585.00
              (b)       Mileage                  $278.40

                        TOTAL EXPENSES           $863.40

       The expenses owed to the United States Marshal's Service are to be paid from the

proceeds of the sale.


                                            2
       4.     That the United States Attorney's costs are as follows:

              (c)       Filing Fee               $ 30.00
              (d)       Publishing Fee           $479.13

                        TOTAL EXPENSES           $509.13

       The expenses owed to the United States Attorney's Office are to be paid from the

proceeds of the sale.

       5.     That the real estate transfer fee for recording the United States Marshal's

Deed for the property is $204.00. A check for this amount, payable to the St. Croix

County Register of Deeds, should be mailed by the United States Marshal to the

purchaser listed in paragraph 2 above, along with the United States Marshal's Deed.




                                            3
